CONFESSION OF ERROR

PER CURIAM.
The State correctly concedes that the trial court erred in sentencing the defendant to thirty years imprisonment for “resisting an officer with violence” because that offense is a third degree felony with a habitual offender statutory maximum sentence of ten years imprisonment.
Accordingly, this cause must be remanded to the trial court for re-sentencing consistent *141with the applicable statutory provisions. See Golden v. State, 603 So.2d 2 (Fla. 3d DCA 1992).
Reversed and remanded.